             Case 2:20-cv-02726-CJC-MAA Document 28 Filed 07/13/20 Page 1 of 5 Page ID #:402



                  1 AARON M. WAIS (SBN 250671)
                      amw@msk.com
                  2 GABRIELLA A. NOURAFCHAN (301594)
                      gan@msk.com
                  3 MITCHELL SILBERBERG & KNUPP LLP
                    2049 Century Park East, 18th Floor
                  4 Los Angeles, CA 90067-3120
                    Telephone: (310) 312-2000
                  5 Facsimile: (310) 312-3100
                  6 Attorneys for Defendants
                    Kevin Healey and Propagate Content, LLC
                  7
                  8                       UNITED STATES DISTRICT COURT
                  9                      CENTRAL DISTRICT OF CALIFORNIA
                 10
                 11 SCOTT W. HALLOCK, an individual;          CASE NO. 2:20-cv-02726 CJC (MAAx)
                    WMTI PRODUCTIONS, INC., a
                 12 California corporation; WMTI              Honorable Cormac J. Carney
                    PRODUCTIONS NORTH, INC., a
                 13 Canadian corporation; and THE NEXT        DEFENDANTS’ NOTICE OF
                    SEASON COMPANY, INC., a                   MOTION AND MOTION TO
                 14 Canadian corporation,                     DISMISS PLAINTIFFS’ FIRST
                                                              AMENDED COMPLAINT AND
                 15              Plaintiffs,                  EACH OF THE CAUSES OF
                                                              ACTION STATED THEREIN (FRCP
                 16       v.                                  12(b)(6))
                 17 KEVIN HEALEY, an individual;
                    PROPAGATE CONTENT, LLC, a                 Hearing Date:    September 14, 2020
                 18 Delaware Limited Liability Company;       Time:            1:30 p.m.
                    and DOES 1 through 100, inclusive,        Location:        Courtroom 9B
                 19
                               Defendants.                    File Date: March 24, 2020
                 20                                           Trial Date: TBD
                 21
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
12312471.1
                               DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS THE FAC
             Case 2:20-cv-02726-CJC-MAA Document 28 Filed 07/13/20 Page 2 of 5 Page ID #:403



                  1                                NOTICE OF MOTION
                  2         TO THE COURT, ALL PARTIES, AND COUNSEL OF RECORD:
                  3         PLEASE TAKE NOTICE that on September 14, 2020, at 1:30 p.m., or as
                  4 soon thereafter as the matter may be heard in 411 West Fourth Street, Courtroom
                  5 9B, Santa Ana, CA, 92701-4516, Defendants Kevin Healey (“Healey”) and
                  6 Propagate Content, LLC (“Propagate,” collectively with Healey, “Defendants”)
                  7 will and hereby do move pursuant to Rule 12(b)(6) of the Federal Rules of Civil
                  8 Procedure, for an Order dismissing, with prejudice, in their favor the First
                  9 Amended Complaint filed by Plaintiffs Scott Hallock (“Hallock”), WMTI
                 10 Productions, Inc. (“WMTI US”), WMTI Productions North, Inc. (“WMTI North”),
                 11 and The Next Season Company, Inc. (“TNSCI”)1 in its entirety. As grounds,
                 12 Defendants state the following:
                 13
                 14         1.     Plaintiff WMTI US’s claim for copyright infringement (COA 1)
                 15 alleging that the Prank Encounters episode “Camp Scarecrow” infringes Scare
                 16 Tactics episode 101 (“Camp Kill”) fails because the works at issue, as a matter of
                 17 law, are not substantially similar in copyrightable expression.
                 18         2.     Plaintiff WMTI US’s claim for copyright infringement (COA 1)
                 19 alleging that the Prank Encounters episode “Face Fears” infringes Scare Tactics
                 20 episode 117 (“Dangerous Obsession”) fails because the works at issue, as a matter
                 21 of law, are not substantially similar in copyrightable expression.
                 22         3.     Plaintiff WMTI US’s claim for copyright infringement (COA 1)
                 23 alleging that the Prank Encounters episode “Fright at the Museum” infringes Scare
                 24 Tactics episode 206 (“The Mummy”) fails because the works at issue, as a matter
                 25 of law, are not substantially similar in copyrightable expression. This is true
                 26
                 27  WMTI US, WMTI North, and TNSCI are referred to collectively as the
                      1

                    “Corporate Plaintiffs.” Hallock and the Corporate Plaintiffs are referred to
    Mitchell     28 collectively as “Plaintiffs.”
  Silberberg &
   Knupp LLP
                                                               2
12312471.1
                                 DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS THE FAC
             Case 2:20-cv-02726-CJC-MAA Document 28 Filed 07/13/20 Page 3 of 5 Page ID #:404



                  1 regardless of which version is actually being sued on. Compare FAC Ex. 19 to Ex.
                  2 33.
                  3         4.     Plaintiff WMTI US’s claim for copyright infringement (COA 1)
                  4 alleging that the Prank Encounters episode “Urgent Scare” infringes Scare Tactics
                  5 episode 301 (“Satan’s Baby”) fails because the works at issue, as a matter of law,
                  6 are not substantially similar in copyrightable expression.
                  7         5.     Plaintiff WMTI US’s claim for copyright infringement (COA 1)
                  8 alleging that the Prank Encounters episode “Storage War of the Worlds” infringes
                  9 Scare Tactics episode 305 (“Phantom Power”) fails because the works at issue, as
                 10 a matter of law, are not substantially similar in copyrightable expression.
                 11         6.     Plaintiff WMTI North’s claim for copyright infringement (COA 1)
                 12 alleging that the Prank Encounters episode “Split Party” infringes Scare Tactics
                 13 episode 401 (“It’s My Party”) fails because the works at issue, as a matter of law,
                 14 are not substantially similar in copyrightable expression.
                 15         7.     Plaintiff WMTI North’s claim for copyright infringement (COA 1)
                 16 alleging that the Prank Encounters episode “End of the Road” infringes Scare
                 17 Tactics episode 405 (“Road Kill”) fails because the works at issue, as a matter of
                 18 law, are not substantially similar in copyrightable expression.
                 19         8.     Plaintiff TNSCI’s claim for copyright infringement (COA 1) alleging
                 20 that the Prank Encounters episode “Split Party” infringes Scare Tactics episode
                 21 509 (“Send in the Clowns”) fails because the works at issue, as a matter of law, are
                 22 not substantially similar in copyrightable expression.
                 23         9.     Plaintiffs’ claim for breach of the implied covenant of good faith and
                 24 fair dealing (COA 2) implied in a 2016 settlement agreement between Hallock and
                 25 Healey fails because, as a matter of law, (a) the claim is preempted by the U.S.
                 26 Copyright Act; (b) there is no copying of protected expression; (c) the acts
                 27 complained to have breached the implied covenant are expressly permitted by the
    Mitchell     28 relevant agreement, which means there can have been no breach; and (d) Plaintiffs
  Silberberg &
   Knupp LLP
                                                               3
12312471.1
                                 DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS THE FAC
             Case 2:20-cv-02726-CJC-MAA Document 28 Filed 07/13/20 Page 4 of 5 Page ID #:405



                  1 fail to allege any actual deprivation of rights or benefits under the contract. The
                  2 Corporate Plaintiffs’ claim fails for the independent reason that they are not parties
                  3 to the agreement and thus lack standing to assert a claim for breach of the implied
                  4 covenant. The claim as alleged against Propagate fails for the independent reason
                  5 that Propagate is not a party to the agreement.
                  6         10.     Plaintiffs’ claim against Propagate only for tortious interference
                  7 (COA 3) with 2016 settlement agreement between Hallock and Healey fails
                  8 because, as a matter of law, (a) the claim is preempted by the U.S. Copyright Act;
                  9 (b) there is no copying of protected expression; (c) Healey’s acts about which
                 10 Plaintiffs complain are expressly permitted by the relevant agreement, which
                 11 means there can have been no interference; (d) Plaintiffs fail to allege any actual
                 12 deprivation of rights or benefits under the contract, which means there is no
                 13 interference alleged; and (e) Plaintiffs fail to allege knowledge sufficient to support
                 14 the claim. The Corporate Plaintiffs’ claim fails for the independent reason that they
                 15 are not parties to the agreement and thus lack standing to assert a claim for
                 16 interference with contract.
                 17         11.     Hallock’s claim against Healey for breach of contract (COA 4) based
                 18 on a 2012 settlement agreement fails because, as a matter of law, (a) Healey did
                 19 not breach the agreement, (b) any claim that Healey breached the agreement by
                 20 copying Freak Encounters is preempted by the U.S. Copyright Act; and (c) there
                 21 was no copying of protected expression.
                 22
                 23         This Motion is made following the conferences of counsel pursuant to L.R.
                 24 7-3, which took place on May 13, June 16, and June 18, 2020.
                 25
                 26         This Motion is based upon this Notice of Motion; the accompanying
                 27 Consolidated Memorandum of Points and Authorities in support of this Motion and
    Mitchell     28 Defendants’ concurrently filed motion to strike Plaintiffs’ state law claims
  Silberberg &
   Knupp LLP
                                                                 4
12312471.1
                                  DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS THE FAC
             Case 2:20-cv-02726-CJC-MAA Document 28 Filed 07/13/20 Page 5 of 5 Page ID #:406



                 1 pursuant to California’s anti-SLAPP statute, California Code of Civil Procedure
                 2 § 425.16; the concurrently submitted Request For Judicial Notice; the Consolidated
                 3 Declaration of Gabriella A. Nourafchan and exhibits thereto; the Declaration of
                 4 Kevin Healey and exhibit thereto; all pleadings and other records on file in this
                 5 action; and such further evidence and arguments as may be presented at or before
                 6 any hearing on the Motion.
                 7
                 8 DATED: July 13, 2020                  MITCHELL SILBERBERG & KNUPP LLP
                 9
                                                         By:             /s/ Aaron M. Wais
                 10                                                Aaron M. Wais (SBN 250671)
                                                                   Gabriella A. Nourafchan (301594)
                 11                                                Attorneys for Defendants Kevin Healey
                                                                   and Propagate Content, LLC
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                               5
12312471.1
                              DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS THE FAC
